UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7233


ADRIAN ROME,

                   Plaintiff - Appellant,

             v.

MACK, Officer; FREY, Sgt. Officer,

                   Defendants - Appellees,

             and

FRYE, SGT., H.R.R.J. 3/6; BOB MCCABE, Interim Superintendent,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00390-CMH-TCB)


Submitted: November 16, 2017                            Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Rome, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Adrian Rome appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint without prejudice for failure to comply with its prior order directing

that he file a consent form with his amended complaint. See Fed. R. Civ. P. 41(b). A

plaintiff’s failure to comply with a court order may warrant involuntary dismissal. Id.

We review such a dismissal for abuse of discretion Davis v. Williams, 588 F.2d 69, 70

(4th Cir. 1978) (providing standard of review); see Ballard v. Carlson, 882 F.2d 93, 95-

96 (4th Cir. 1989) (noting that dismissal is the appropriate sanction where litigant

disregarded court order despite warning that failure to comply with order would result in

dismissal).

       Our review of the record reveals no evidence to establish that Rome filed a

consent form, as directed by the district court’s April 7, 2017, order, which specifically

informed Rome that failure to comply could result in dismissal. We thus discern no

abuse of discretion in the court’s decision to dismiss Rome’s complaint after he failed to

comply with this aspect of its order. Accordingly, we affirm the district court’s order for

the reasons stated by the district court. Rome v. Mack, No. 1:17-cv-00390-CMH-TCB

(E.D. Va. filed Sept. 6, 2017 & entered Sept. 11, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED



                                            3